DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the preliminary amendment filed on April 5, 2022. Claims 1-40, and 61-180 are canceled. 
Claims 41-60 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2022 was filed with the mailing date of the instant application on 04/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 41-60 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication 2019/0073109) hereafter Zhang, in view of Walline et al. (US Publication 2016/0313890) hereafter Walline.
As per claim 41, Zhang discloses a non-transitory computer readable medium containing instructions that when executed by at least one processor cause the at least one processor to tie a virtual whiteboard to a physical space, the instructions comprising: receiving via a wireless network, an indication of a location of a first wearable extended reality appliance; performing a lookup in a repository of virtual whiteboards and locations thereof to determine that the location of the first wearable extended reality appliance corresponds to a location of a particular virtual whiteboard  (Paragraphs 0029-32, 0044: virtual environment with virtual pointer including application window positions); transmitting to the first wearable extended reality appliance, data corresponding to content of the particular virtual whiteboard to thereby enable a first user of the first wearable extended reality appliance to virtually view the content of the particular virtual whiteboard and to add virtual content to the particular virtual whiteboard (paragraphs 0036-37, 0045-46); receiving, during a first time period, the virtual content added by the first user; receiving via the wireless network at a second time period after the first wearable extended reality appliance is no longer in the location of the particular virtual whiteboard, an indication that a second wearable extended reality appliance is in the location of the particular virtual whiteboard; and transmitting to the second wearable extended reality appliance, data corresponding to the content and the added content of the particular virtual whiteboard (paragraphs 0036, 0044-46). Zhang fails to expressly disclose thereby enable a second user of the second wearable extended reality appliance to 4Attorney Docket No. 15676.0017-00000 view the content and the added content while the first user is absent from the location of the particular virtual whiteboard.
However, in the same field of endeavor, Walline discloses the claimed limitation of thereby enable a second user of the second wearable extended reality appliance to 4Attorney Docket No. 15676.0017-00000 view the content and the added content while the first user is absent from the location of the particular virtual whiteboard (paragraphs 0080, 0086-87).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wallines’ teaching with Zhang. One would be motivated to display content in absence of first user in the virtual reality, thus enhance continuous communication in applications. 
As per claim 42, Zhang discloses the non-transitory computer readable medium, wherein the content of the particular virtual whiteboard includes multiple documents contributed by differing users (paragraphs 0024, 0046-47).  
As per claim 43, Zhang discloses the non-transitory computer readable medium, wherein the instructions further include causing the multiple documents to be displayed in a common layout arrangement during both the first time period and the second time period (paragraphs 0046, 0056).  
As per claim 44, Zhang discloses the non-transitory computer readable medium, wherein the instructions further include automatically erasing at least some of the multiple documents from the particular virtual whiteboard upon expiration of a maintenance period (paragraphs 0046-47, 0083).  
As per claim 45, Zhang discloses the non-transitory computer readable medium, wherein the instructions further include storing the added content in the repository of virtual whiteboards (paragraphs 0024, 0046-47, 0083).  
As per claim 46, Zhang discloses the non-transitory computer readable medium, wherein the data transmitted to the second wearable extended reality appliance includes an indication that the first user contributed the added content (paragraphs 0083-86).  
As per claim 47, Zhang discloses the non-transitory computer readable medium, wherein the data transmitted to the second wearable extended reality appliance includes an indication of when the added content was added to the particular virtual whiteboard (paragraphs 0024, 0046-47, 0083).  
As per claim 48, Zhang discloses the non-transitory computer readable medium, wherein the instructions further include: accessing rules associating users of wearable extended reality appliances with permissions to add content to the particular virtual whiteboard; and using the accessed rules to determine that the first user can add content on the particular virtual whiteboard (paragraphs 0024, 0046-47, 0083).  
As per claim 49, Zhang discloses the non-transitory computer readable medium, wherein the determination that the first user can add content on the particular virtual whiteboard is based on an access privilege of the first user to the particular virtual whiteboard (paragraphs 0024, 0046-47, 0083).  
As per claim 50, Zhang discloses the non-transitory computer readable medium, wherein the instructions further include: accessing rules associating users with permissions to delete content from the particular virtual whiteboard; and using the accessed rules to determine that the second user is permitted to delete the added content from the particular virtual whiteboard (paragraphs 0024, 0046-47, 0083).  
As per claim 51, Zhang discloses the non-transitory computer readable medium, wherein the instructions further include: accessing rules associating types of content with permissions to upload content to the particular virtual whiteboard; and using the accessed rules to determine that the added content is permitted for posting on the particular virtual whiteboard (paragraphs 0046-47, 0083).  
As per claim 52, Zhang discloses the non-transitory computer readable medium, wherein the determination that the added content is permitted for posting on the particular virtual whiteboard is based on content analysis of the added content (paragraphs 0024, 0046-47, 0083).  
As per claim 53, Zhang discloses the non-transitory computer readable medium, wherein the instructions further include: accessing rules associating users of wearable extended reality appliances with permissions to view content from the particular virtual whiteboard; and using the accessed rules to determine that the second user is permitted to view the added content on the particular virtual whiteboard (paragraphs 0057-58, 0062, 0083).  
As per claim 54, Zhang discloses the non-transitory computer readable medium, wherein the determination that the second user are permitted to view the added content on the particular virtual whiteboard is based on an age of the second user (paragraphs 0024, 0046-47, 0083).  
As per claim 55, Zhang discloses the non-transitory computer readable medium, wherein the instructions further include: receiving via the wireless network at a time before the second time period, an indication of at least one class of content of interest to the second user; determining that a first part of the added content is included in the at least one class of interest to the second user; and enabling the second user to view the first part of the added content (paragraphs 0036-37, 0044-46).  
As per claim 56, Zhang discloses the non-transitory computer readable medium, wherein the instructions further include: determining that a second part of the added content is excluded from the at least one class of content of interest to the second viewer; and preclude display of the second part of the added content to the second user (paragraphs 0055-56).  
As per claim 57, Zhang discloses the non-transitory computer readable medium, wherein the added content includes animated content (paragraphs 0055-56).  
As per claim 58, Zhang discloses the non-transitory computer readable medium, wherein the added content includes a drawing made by the first user through interaction with the particular virtual whiteboard (paragraphs 0055-56).   
Claim 59 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 41.
Claim 60 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 41.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455